LINDLEY, District Judge
(after stating the facts as above). In view of the court’s finding, assented to by the respective parties, and the pleadings, the only question of which this court has jurisdiction at this time is the validity of- sections 1, 2, 3, 4, 8, and 9 of chapter 12 of the Ordinances of the Village of Thebes, in so far as such sections affect the plaintiffs, who are conducting a ferry from the Missouri side of the Mississippi river to the Illinois side, carrying passengers *411and freight for hire. Under these sections the plaintiff is required to pay a license to the village of Thebes for the operation of a ferry across the river from one state to another, and in the absence of procuration of such license plaintiffs are rendered liable to prosecution and fine.
The court is of the opinion that the sections mentioned are invalid, because they place an unreasonable burden upon interstate commerce. The authorities governing are well reviewed in the two cases of Port Richmond, etc., Co. v. Board of Chosen Freeholders, 234 U. S. 317, 34 S. Ct. 821, 58 L. Ed. 1330, and Sault Ste. Marie v. International Transit Co., 234 U. S. 333, 34 S. Ct. 826, 58 L. Ed. 1337. In the former ease the court says: “It is manifest, however, that the transportation of persons and property from one state to another is none the less interstate commerce because conducted by ferry; and it is not open to question that ferries maintained for that purpose are subject to the regulating power of Congress. It necessarily follows that whatever may properly be regarded as a direct burden upon interstate commerce, as conducted by ferries operating between states, it is beyond the competency of the states to impose.”
In the second ease, in discussing the requirement of the municipality that a license fee should be paid for the operation of a ferry over the boundary stream lying between Michigan and Canada, the court said: “It was not within the power of the state to prevent the ferry company from so doing; that this was an essential part of, the interstate transportation which the state could not forbid, or burden by a privilege tax. See Philadelphia & S. Mail S. S. Co. v. Pennsylvania, 122 U. S. 326, 343, 7 S. Ct. 1118, 30 L. Ed. 1200, 1204, 1 Interst. Com. Rep. 308.”
In the case of McNeely v. Mayor (C. C. A.) 4 F.(2d) 899, the Circuit Court of Appeals for the Fifth Circuit held that a municipal corporation, though it may adopt- and enforce reasonable police regulations for the safety and convenience of the publie using ferries, may not exact a license fee for the privilege of operation of same, or the landing or taking on passengers and freight. In St. Clair County v. Interstate Car Transfer Company, 109 F. 743, 192 U. S. 454, the court held that the state cannot impose a license fee on a ferry aeross navigable boundary stream. To the same effect are Covington & Cincinnati Bridge Co. v. Kentucky, 154 U. S. 204, 14 S. Ct. 1087, 38 L. Ed. 962; McNeely v. Mayor (D. C.) 6 F.(2d) 21; Buck v. Kuykendall, 267 U. S. 307, 45 S. Ct. 324, 69 L. Ed. 623, 38 A. L. R. 286.
In view of these various expressions, it would seem to the court well settled that the imposition of a license fee upon ferries, under the circumstances shown in this case, is not to be classed with such municipal regulations as affect the safety and welfare of the publie, but rather with state and municipal legislative enactments, which place an unreasonable burden upon interstate commerce, and which are as a consequence void, being in violation of the commerce clause of the federal Constitution.
A decree may be submitted, providing for permanent injunction against the enforcement of each and all of the sections of the ordinance named.